EXHIBIT 99.1 Date:January 31, 2013 530-8th Avenue SW, 6th floor Calgary AB, T2P 3S8 www.computershare.com To: All Canadian Securities Regulatory Authorities New York Stock Exchange Subject: TRANSCANADA CORPORATION Dear Sirs: We advise of the following with respect to the upcoming meeting of shareholders for the subject Issuer: Meeting Type : Annual and Special Meeting Record Date for Notice of Meeting : 26/02/2013 Record Date for Voting (if applicable) : 26/02/2013 Beneficial Ownership Determination Date : 26/02/2013 Meeting Date : 26/04/2013 Meeting Location (if available) : Calgary, AB Voting Security Details: Description CUSIP Number ISIN COMMON
